Non-Compliant Amendments
The amendments are not in accordance with 37 CFR 1.121 because the indicated status of the claims below does not correctly correspond to the correct station (see MPEP 714).
Claim(s) 16
The amendments filed 2020-10-21 indicate the claim’s status as (ORIGINAL):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, previous claims set entered of record indicate that claim 16 has been amended at least once. For example, claims amendments submitted 2020-04-15 made amends to claim 16:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It appears the correct status of the claim should be ‘Previously Amended.’ 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415